Citation Nr: 0619688	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-07 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for vascular headaches.

2.  Entitlement to service connection for residuals, 
excision, cyst, right lower lip.

3.  Entitlement to an initial compensable evaluation for 
status post left shoulder separation, postoperative, with 
scar.

4.  Entitlement to an initial compensable evaluation for 
residual stress fracture, fifth metatarsal, right.

5.  Entitlement to an initial compensable evaluation for 
residual stress fracture, fifth metatarsal, left.

6.  Entitlement to an initial compensable evaluation for pes 
cavus.  

7.  Entitlement to an initial compensable evaluation for 
residual nasal fracture, slight deviated nasal septum.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from September 1999 to 
September 2002.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

The veteran's appeal initially included a claim of 
entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.  However, 
given the decision below, which assigns compensable 
evaluations to two of the service-connected disabilities at 
issue in this appeal, this claim is rendered moot. 


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  Headaches are not related to the veteran's active 
service.

3.  The veteran does not currently have residuals of an 
excised cyst on his right lower lip.

4.  The veteran is right hand dominant.

5.  The veteran's left shoulder disability involves a small, 
well-healed, asymptomatic, normal appearing scar, which 
causes no functional limitation, and a truncated left 
clavicle, which causes slight loose movement at the border.  

6.  Stress fractures of the veteran's left and right fifth 
metatarsals are well healed.  

7.  Bilateral pes cavus causes slight tenderness on palpation 
of the metatarsal heads of the toes.  

8.  The veteran's nasal disability involves a slightly 
deviated nasal septum, which causes no functional limitation.


CONCLUSIONS OF LAW

1.  Vascular headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2005).

2.  Residuals, excision, cyst, right lower lip, were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2005).

3.  The criteria for entitlement to an initial 10 percent 
evaluation for status post left shoulder separation, 
postoperative, with scar have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 
4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 5201, 7801-
7805 (2005); 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 
(2001). 

4.  The criteria for entitlement to an initial compensable 
evaluation for residual stress fracture, fifth metatarsal, 
right, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5283 (2005).

5.  The criteria for entitlement to an initial compensable 
evaluation for residual stress fracture, fifth metatarsal, 
left, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5283 (2005).

6.  The criteria for entitlement to an initial 10 percent 
evaluation for pes cavus have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5278 (2005).

7.  The criteria for entitlement to an initial compensable 
evaluation for residual nasal fracture, slight deviated nasal 
septum have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.7, 4.97, Diagnostic Code 6502 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and the claimant's 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA strictly complied 
with the notification and assistance provisions of the VCAA 
such that the Board's decision to proceed in adjudicating the 
claims on appeal does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

1.  Timing

a.  Claims for Service Connection 

The RO provided the veteran VCAA notice on his claims for 
service connection by letter dated September 2002, before 
initially deciding these claims in a rating decision dated 
October 2002.  The timing of such notice thus reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II. 

b.  Claims for Higher Initial Evaluations

The RO provided the veteran VCAA notice on his claims for 
higher initial evaluations by letter dated December 2004, 
after initially deciding those claims in a rating decision 
dated October 2002.  The timing of such notice does not 
reflect compliance with the requirements of the law as found 
by the Court in Pelegrini II; however, this timing defect 
constitutes harmless error.  First, as explained below, the 
December 2004 notice letter satisfies the content 
requirements of the VCAA.  Second, in Pelegrini II, the Court 
recognized the need for, and the validity of, notification 
sent after the initial decision in cases where such notice 
was not mandated until after that initial decision had been 
made.  Although, in this case, the VCAA was already in effect 
at the time the RO assigned the initial evaluations at issue, 
the only way that VA could now provide notice prior to 
initial adjudication would be to vacate all prior 
adjudications and to nullify the notice of disagreement and 
substantive appeal that the veteran filed to perfect his 
appeal to the Board.  This would be an absurd result, forcing 
the veteran to begin the appellate process anew.  Third, in 
reviewing determinations on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the RO's prior decision.  As such, 
the veteran is in no way prejudiced by having been provided 
notice after the initial RO decision.  Rather, he was 
afforded the appropriate opportunity to identify or submit 
additional evidence prior to the RO's subsequent adjudication 
of his claims for higher initial evaluations and the Board's 
consideration of his appeal.  With regard to the duty to 
notify, the VCAA simply requires that VA give a claimant an 
opportunity to submit information and evidence in support of 
his claim.  Once this has been accomplished, all due process 
concerns have been satisfied.  Bernard, 4 Vet. App. at 384; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2005) (harmless error).  

2.  Content

In the September 2002 and December 2004 VCAA notice letters, 
the RO acknowledged the veteran's claims, notified him of the 
evidence needed to substantiate those claims, identified the 
type of evidence that would best do so, notified him of the 
VCAA and VA's duty to assist and indicated that it was 
developing his claims pursuant to that duty.  As well, the RO 
identified the evidence it had received in support of the 
veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all other outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO advised the veteran to sign the enclosed 
forms authorizing the release of his treatment records if he 
wished VA to obtain such records on his behalf.  The RO also 
advised the veteran to let VA know if he had any evidence or 
information he thought would support his claims.  Finally, 
the RO notified the veteran that it had scheduled him for a 
VA examination and explained that any failure to report for 
the examination might have an adverse effect on his claims.  
The content of these notice letters reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.

The content of the notice letters do not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  In the September 2002 notice letter, the RO 
did not provide the veteran information on disability ratings 
or effective dates.  In the December 2004 notice letter, the 
RO did not provide the veteran information on effective 
dates.  However, the veteran has not been prejudiced as a 
result thereof.  Bernard, 4 Vet. App. at 394.  As noted 
below, the disposition with regard to five of the veteran's 
claims is unfavorable.  Therefore, any question relating to 
the appropriate disability rating or effective date to be 
assigned a grant of service connection or the appropriate 
effective date to be assigned a higher initial evaluation is 
rendered moot.  With regard to the remaining claims, the RO 
will be responsible for addressing any notice defect when 
effectuating the Board's decision granting those claims.

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to those claims, including 
service medical records.  The RO also conducted medical 
inquiry in an effort to substantiate the veteran's claims by 
affording the veteran a VA medical examination, during which 
a VA examiner addressed the presence, etiology and severity 
of the veteran's medical disorders.  Thereafter, the veteran 
asserted that such examination was inadequate so the RO 
endeavored to afford the veteran additional examinations.  
However, the veteran failed to report to such examinations on 
their scheduled date. 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  



II.  Analysis of Claims

A.  Claims for Service Connection 

The veteran seeks service connection for headaches and 
residuals of an excised cyst of the right lower lip.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may be presumed for an organic disease of 
the nervous system if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, and such disease 
became manifest to a degree of 10 percent within one year 
from the date of discharge and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. 
§§ 1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).  

In order to prevail with regard to the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

1.  Headaches

According to written statements submitted during the course 
of this appeal, the veteran has had headaches since he broke 
his nose in service.  He thus believes he should be awarded 
service connection for such headaches.  

As previously indicated, the veteran served on active duty 
from September 1999 to September 2002.  Post-service medical 
evidence, specifically, a report of VA examination conducted 
in September 2002, confirms that the veteran currently has 
headaches, most recently characterized as migraines.  

According to his service medical records, during service, the 
veteran fractured his nose and, thereafter, complained of 
headaches.  An examiner diagnosed vascular headaches.  Since 
then, no individual has related the veteran's current 
headaches to his period of active service, including the 
nasal fracture or post-fracture complaints.  

In light of the foregoing, the Board finds that headaches are 
not related to the veteran's active service.  Based on this 
finding, the Board concludes that headaches were not incurred 
in or aggravated by service.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim.  
Rather, as a preponderance of the evidence is against the 
claim, it must be denied.

2.  Residuals, Excised Cyst, Right Lower Lip

The veteran contends that he is entitled to service 
connection for a scar on, and numbness of, his right lower 
lip because they are due to an in-service excision of a cyst 
that was located in that area.  

The veteran's service medical records confirm that the 
veteran underwent an excision of a cyst on the right lower 
lip.  Thereafter, but prior to discharge, he reported some 
symptomatology associated with the excision.  Since 
discharge, however, he has not expressed any related 
complaints and no medical professional has diagnosed 
residuals of the excision.  In fact, during the September 
2002 VA examination, the veteran reported that the numbness 
he had in his right lower lip resolved following surgery to 
remove the cyst.  The examiner noted that there was no 
visible scar at the site of the surgery and failed to record 
any residuals of the in-service excision.  

Again, the veteran's assertions represent the only evidence 
in the claims file establishing that he currently has 
residuals of an in-service excision of a cyst on the right 
lower lip.  Under Espiritu, 2 Vet. App. at 494-95, these 
assertions are insufficient to establish the existence of a 
current disability.  

In light of the foregoing, the Board finds that the veteran 
does not currently have residuals of an excised cyst of the 
right lower lip.  Based on that finding, the Board concludes 
that such residuals were not incurred in or aggravated by 
service.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of this claim.  Rather, as a 
preponderance of the evidence is against this claim, it must 
be denied.



B.  Claims for Higher Initial Evaluations

The veteran seeks higher evaluations for his left shoulder, 
bilateral foot and nasal disabilities.  He claims that the 
noncompensable evaluations assigned these disabilities do not 
accurately reflect the severity of his left shoulder, feet 
and nasal symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40, 4.45 (2005).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. at 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2005).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

1.  Left Shoulder 

According to the veteran's written statements submitted 
during the course of this appeal and the medical history he 
reported to a VA examiner in September 2002, the left 
clavicle separation, which the veteran experienced in 
service, has largely healed, but still causes slight weakness 
in the left shoulder, a catching feeling in the 
sternoclavicular joint when he moves his left arm in a 
forward circular motion, and limitation of motion.  The 
veteran also alleges that as a result of his in-service left 
shoulder surgery, he now has a disfiguring, five-inch scar, 
the site of which is numb.   

The RO has evaluated the veteran's left shoulder disability 
as noncompensably disabling pursuant to DCs 5201 and 7804.  
DC 5201 provides that a 20 percent evaluation is assignable 
for limitation of motion of the dominant or non-dominant arm 
at shoulder level.  A 20 percent evaluation is also 
assignable for limitation of motion of the non-dominant arm 
midway between side and shoulder level.  A 30 percent 
evaluation is assignable for limitation of motion of the 
dominant arm midway between side or of the non-dominant arm 
to 25 degrees from side.  A 40 percent evaluation is 
assignable for limitation of motion of the dominant arm to 25 
degrees from side at shoulder level.  38 C.F.R. § 4.71a, DC 
5201 (2005).

Effective August 30, 2002, VA amended the criteria for rating 
skin disabilities, which include scars evaluated under DC 
7804.  See 67 Fed. Reg. 49,590 (July 31, 2002).  Where the 
law or regulations governing a claim change while the claim 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  For the 
period prior to the effective date of the change, however, 
the Board must apply the former version of the regulation.  
VAOPGCPREC 3-2000 (April 10, 2000), 65 Fed. Reg. 33,422 
(2000).

Prior to August 30, 2002, scars that were not disfiguring or 
the result of burns were to be rated under DCs 7803 to 7805.  
Under DC 7803, a 10 percent evaluation was assignable for 
scars, superficial, poorly nourished, with repeated 
ulceration.  38 C.F.R. § 4.118, DC 7803 (2001).  Under DC 
7804, a 10 percent evaluation was assignable for scars that 
were superficial, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, DC 7804 (2001).  The 10 
percent evaluation was to be assigned when the requirements 
were met even though the location may have been on the tip of 
a finger or toe, and the evaluation was not to exceed the 
amputation value for the limited involvement.  38 C.F.R. § 
4.118, DC 7804, Note (2001).  Under DC 7805, other types of 
scars were to be rated based on limitation of function of the 
part affected.  38 C.F.R. § 4.118, DC 7804 (2001).

As of August 30, 2002, scars, other than of the head, face, 
or neck, which are deep or cause limited motion, are to be 
rated under DC 7801.  DC 7801 provides that a 10 percent 
evaluation is assignable for such scars when the area or 
areas exceed 6 square inches (39 sq. cm.).  A 20 percent 
evaluation is assignable when the area or areas exceed 12 
square inches (77 sq. cm.).  38 C.F.R. § 4.118, DC 7801 
(2005).  Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, DC 7801, Note (1), (2) (2005).

Scars, other than of the head, face, or neck, which are 
superficial and do not cause limited motion, are to be rated 
under DC 7802.  DC 7802 provides that a 10 percent evaluation 
is assignable for area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, DC 7802 (2005).  Scars 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with § 
4.25 of this part.  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 
7802, Note (1), (2) (2005).

Under DC 7803, a 10 percent evaluation is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803 (2005).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, 
Note (1), (2) (2005). 

Under DC 7804, a 10 percent evaluation is assignable for 
scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, DC 7804 (2005).  Other types of scars are to 
be rated based on limitation of function of affected part. 38 
C.F.R. 
§ 4.118, DC 7805 (2005).

Based on these criteria, the previously noted law and 
regulations and the reasoning discussed below, the evidence 
establishes that the veteran's left shoulder disability 
picture more nearly approximates a 10 percent evaluation.    

During service in January 2002, the veteran underwent surgery 
for a left shoulder separation, as alleged.  Thereafter, he 
initially complained of pain and swelling in the left 
shoulder.  Subsequently, but prior to discharge, he indicated 
that he was doing well.  Examiners noted a healed incision, 
full range of motion and mild subluxation of the 
sternoclavicular joint of the left shoulder.

Since discharge, the veteran has not sought treatment for his 
left shoulder disability, but has undergone a VA examination 
thereof.  During that examination, conducted in September 
2002, the examiner indicated that the veteran was right hand 
dominant.  The examiner noted a level, nontender scar over 
the veteran's left shoulder, which was 10 centimeters by .3 
centimeters wide.  The examiner indicated that there was no 
disfigurement, ulceration or other abnormality associated 
with the scar.  The examiner also noted that the veteran had 
full range of active and passive motion of the left shoulder 
with no pain, weakness, fatigue, lack of endurance or 
instability, and a notably truncated left clavicle at the 
acromioclavicular border with slight loose movement.  X-rays 
of the left clavicle showed a slight truncation.  The 
examiner diagnosed resolved left clavicular surgery.  

Contrary to the examiner's diagnosis, the examination report 
shows that the veteran's left shoulder disability causes 
slight loose movement at the joint border.  This symptom 
establishes the veteran's entitlement to an initial 10 
percent evaluation under 38 C.F.R. § 4.59. 

An initial evaluation in excess of 10 percent is not 
assignable, however, as there is no evidence of record 
indicating that this disability causes limitation of motion 
of the left arm at shoulder level, even during flare-ups.  

A separate evaluation for the veteran's left shoulder scar is 
also not assignable.  The scar is small (less than 6 square 
inches/39 square centimeters), well-healed, asymptomatic, 
normal appearing and causes no functional limitation.  Such a 
scar does not satisfy the criteria for an initial, separate 
compensable evaluation under any applicable DC noted above.  
It is not poorly nourished with repeated ulceration, 
objectively tender, painful or unstable, does not cause 
limitation of motion or a loss of function, and does not 
involve an area exceeding 6 square inches.    

The veteran asks the Board to consider the disfiguring nature 
of his scar.  However, under the aforementioned rating 
criteria, disfigurement is compensable only if the 
disfiguring scar is located on the head, face or neck.  

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded a different 
evaluation in the future should his left shoulder disability 
picture change.  See 38 C.F.R. § 4.1.  At present, however, a 
10 percent evaluation is the most appropriate given the 
medical evidence of record.

Based on the previous findings, the Board concludes that the 
criteria for an initial 10 percent evaluation for status post 
left shoulder separation, postoperative, with scar have been 
met.  In reaching this decision, the Board considered the 
complete history of the disability at issue as well as the 
current clinical manifestations and the effect this 
disability has on the earning capacity of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41.  

2.  Residuals, Bilateral Stress Fractures 

According to the veteran's written statements submitted 
during the course of this appeal, the veteran has pain in 
both of his feet, greater on the left, on walking and 
palpation.  Such pain allegedly hinders his ability to engage 
in certain activities, stand on his feet for more than 15 to 
20 minutes, and work in his profession as a nurse.  The 
veteran reportedly stopped working in August 2002 due to foot 
pain.  He points out that he was discharged from service in 
2002 due to residuals of bilateral stress fractures and that, 
contrary to the VA examiner's opinion, offered in September 
2002, it is highly unlikely that such residuals resolved in 
two years.  According to a history reported to a VA examiner 
in September 2002, the veteran's bilateral stress fractures 
have healed, but he still has some pain, particularly on the 
lateral side of his feet.

The RO has evaluated residuals of the veteran's stress 
fractures as noncompensably disabling pursuant to DC 5283.  
DC 5283 provides that a 10 percent evaluation is assignable 
for moderate malunion or nonunion of the tarsal or metatarsal 
bones.  A 20 percent evaluation is assignable for moderately 
severe malunion or nonunion of the tarsal or metatarsal 
bones.  A 30 percent evaluation is assignable for severe 
malunion or nonunion of the tarsal or metatarsal bones.  
38 C.F.R. § 4.71a, DC 5283 (2005).  With actual loss of use 
of the foot, an evaluation of 40 percent is to be assigned.  
38 C.F.R. § 4.71a, DC 5283, Note (2005).

Based on the reasoning that follows, the evidence establishes 
that the right and left stress fracture disability pictures 
do not more nearly approximate the criteria for initial 
compensable evaluations.    

During service in 2001, the veteran complained of foot pain.  
A bone scan of the feet taken in October 2001 showed 
bilateral fractures involving the proximal 5th metatarsal.  
In June 2002, a Medical Evaluation Board determined that the 
stress fractures were persistent and based, in part, on those 
fractures, recommended referral to a Physical Evaluation 
Board.  In July 2002, the Physical Evaluation Board 
determined that the veteran was physically unfit for duty and 
recommended discharge based on the persistent pain the 
veteran was experiencing due to the fractures.  

Since discharge, the veteran has not sought treatment for 
foot complaints, but has undergone a VA examination of his 
feet.  During that examination, the examiner noted no painful 
motion or weakness of the feet.  He also noted very slight 
tenderness on palpation of the metatarsal heads of all of the 
veteran's toes (attributed to veteran's pes cavus, discussed 
below).  The examiner indicated that the veteran did not have 
hammertoes, Morton's metatarsalgia, hallux valgus, or hallux 
rigidus.  Based on the findings and x-rays, the VA examiner 
diagnosed well healing fractures.

There is no evidence of record supporting the veteran's 
assertion that he experiences pain (other then on palpation 
of the metatarsal heads of all toes) or any other symptom 
secondary to the stress fractures.  An initial noncompensable 
evaluation is thus not assignable for residuals of stress 
fractures of either foot based on moderate malunion or 
nonunion of the tarsal or metatarsal bones.  Moreover, there 
is no evidence or record establishing that the veteran has 
hammertoes, Morton's metatarsalgia, hallux valgus, or hallus 
rigidus, conditions that allow for compensable evaluations 
under DCs 5279, 5280, 5281 and 5282.

The veteran asserts that his foot disabilities are so severe 
they have caused him to quit his job as a nurse.  Although 
the veteran is qualified to provide a competent opinion on 
this matter, the only other competent evidence of record - 
the VA examiner's/physician's September 2002 opinion - does 
not support this assertion.  According to the VA examiner, 
the veteran is able to engage in his usual occupation and 
activities of daily living despite the above conditions, to 
include the foot disabilities.  The Board assigns the 
September 2002 opinion in this regard greater evidentiary 
weight than that of the veteran's as it is offered by an 
individual who, being a physician, is more qualified than a 
nurse in medicine. 

The Board reminds the veteran that it endeavored to afford 
him additional VA examinations for the purpose of obtaining a 
more comprehensive picture of the severity of his service-
connected foot disabilities.  The veteran, however, failed to 
report to such examinations.  The Board is thus bound to 
consider the scant evidence now of record.

Based on the previous findings, the Board concludes that the 
criteria for initial compensable evaluations for residual 
stress fracture, fifth metatarsal, right, and residual stress 
fracture, fifth metatarsal, left, have not been met.  In 
reaching this decision, the Board considered the complete 
history of the disabilities issue as well as the current 
clinical manifestations and the effect each disability has on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  The Board also considered the applicability of the 
benefit-of-the-doubt doctrine, but as there is not an 
approximate balance of positive and negative evidence of 
record with regard to either claim, reasonable doubt could 
not be resolved in the veteran's favor.  Rather, as a 
preponderance of the evidence is against the veteran's claims 
for higher initial evaluations for residuals, stress 
fractures, fifth metatarsal, right and left, such claims must 
be denied.

3.  Pes Cavus

According to the veteran's written statements submitted 
during the course of this appeal, the veteran should be 
compensated for bilateral pes cavus because it caused his 
stress fractures, did not affect him prior to service, and 
produces pain at the metatarsal sites.  He takes issue with 
the fact that the VA examiner did not test the dorsiflexion 
of his feet.  According to a history the veteran reported 
during the September 2002 VA examination, his pes cavus 
causes no pain.

The RO has evaluated the veteran's pes cavus as 
noncompensably disabling pursuant to DC 5278.  DC 5278 
provides that a 10 percent evaluation is assignable for 
acquired bilateral pes cavus with great toe dorsiflexed, some 
limitation of dorsiflexion at the ankle, definite tenderness 
under metatarsal heads.  A 30 percent evaluation is 
assignable for acquired bilateral pes cavus with all toes 
tending to dorsiflexion, limitation of dorsiflexion at ankle 
to right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads.  38 C.F.R. § 4.71a, DC 
5278 (2005).  

Based on the reasoning that follows, the evidence establishes 
that the pes cavus  disability picture more nearly 
approximates the criteria for an initial 10 percent 
evaluation.    

During service, examiners noted that the veteran had pes 
cavus.  In June 2002, a Medical Evaluation Board 
characterized such condition as moderately severe and 
indicated that it caused discomfort on prolonged standing and 
walking and prevented the wearing of military footwear.  
Based, in part, on this condition, the Medical Evaluation 
Board recommended referral to a Physical Evaluation Board.  
In July 2002, the Physical Evaluation Board determined that 
the veteran was physically unfit for duty and recommended 
discharge, but did not base its decision on the pes cavus.

During the September 2002 examination, the examiner noted 
slight pes cavus bilaterally, a very light contraction of the 
plantar fascia, a slight varus deformity, slight tenderness 
on palpation of the metatarsal heads of the toes, no 
limitation of dorsiflexion of the ankles and no pain on 
dorsiflexion.  The tenderness establishes the veteran's 
entitlement to an initial 10 percent evaluation under 
38 C.F.R. § 4.59.  In the absence of evidence of a 
corresponding loss of dorsiflexion of the ankles, including 
during flare-ups, an initial evaluation in excess of 10 
percent is not assignable under DC 5278.  

Based on the foregoing, the Board concludes that the criteria 
for an initial 10 percent evaluation for pes cavus have been 
met.  In reaching this decision, the Board considered the 
complete history of the disability at issue as well as the 
current clinical manifestations and the effect the disability 
has on the earning capacity of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  

4.  Residuals, Nasal Fracture

The veteran alleges that he should be compensated for 
residuals of his in-service nasal fracture because it has 
resulted in a disfigured nose and causes headaches.  During 
his VA examination, he reported that his fracture had healed 
and was asymptomatic except when he had colds, during which 
he experienced more stuffiness than was typical.

The RO has evaluated residuals of the veteran's nasal 
fracture as noncompensably disabling pursuant to DC 6502.  DC 
6502 provides that a 10 percent evaluation is assignable for 
traumatic deviation of the nasal septum with 50 percent 
obstruction of the nasal passage on both sides to complete 
obstruction on one side.  38 C.F.R. § 4.71a, DC 6502 (2005).  

Based on the reasoning that follows, the evidence establishes 
that the veteran's nasal fracture disability picture does not 
more nearly approximate the criteria for an initial 
compensable evaluation.    

During service in April 2002, the veteran fractured his nose 
while being punched.  He underwent a closed reduction, but 
thereafter, examiners noted that the veteran had a mild C-
shaped deformity.

Since discharge, the veteran has not sought treatment for 
nose complaints, but has undergone a VA examination of his 
nose.  During that examination, an examiner noted a slightly 
deviated nasal septum, but no nasal obstruction.  X-rays 
showed slight septal deviation.  The examiner diagnosed 
deviated septum, status post nasal fracture.

Although the veteran has a traumatic nasal deviation, he has 
no obstruction of the nasal passages associated with the 
deviation.  An initial noncompensable evaluation is thus not 
assignable for residuals of a nasal fracture under DC 6502.

Based on the foregoing, the Board concludes that the criteria 
for an initial compensable evaluation for residual nasal 
fracture, slight deviated nasal septum, have not been met.  
Again, in reaching this decision, the Board considered the 
complete history of the disability at issue, as well as the 
current clinical manifestations and the effect the disability 
has on the earning capacity of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  The Board also considered the applicability 
of the benefit-of-the-doubt doctrine, but as there is not an 
approximate balance of positive and negative evidence of 
record, reasonable doubt could not be resolved in the 
veteran's favor.  Rather, as a preponderance of the evidence 
is against the veteran's claim for a higher initial 
evaluation for a nose disability, such claim must be denied.


ORDER

Service connection for vascular headaches is denied.

Service connection for residuals, excision, cyst, right lower 
lip, is denied.

An initial 10 percent evaluation for status post left 
shoulder separation, postoperative, with scar is granted 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.

An initial compensable evaluation for residual stress 
fracture, fifth metatarsal, right, is denied.

An initial compensable evaluation for residual stress 
fracture, fifth metatarsal, left, is denied.  

An initial 10 percent evaluation for pes cavus is granted 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.

An initial compensable evaluation for residual nasal 
fracture, slight deviated nasal septum, is denied.



____________________________________________
V. L JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


